Title: From Thomas Jefferson to Antonia Reynon Carmichael, 30 May 1797
From: Jefferson, Thomas
To: Carmichael, Antonia Reynon


                    
                        Madam
                        Philadelphia May 30. 1797.
                    
                    I am to return you my thanks for the copy of the memoire you have been so good as to send me. It contains just and interesting observations on the importance of a navigation through the isthmus of Darien. The late Mr. Carmichael had hoped he could procure for us the copy of a survey of that isthmus said to exist in the archives of the Spanish government. But I imagine it is too carefully kept. My curiosity being entirely directed to this object the engravings which relate merely to Hernan Cortez would not be within my views. I shall be happy in every opportunity of renewing to you assurances of the sentiments of esteem & respect with which I have the honor to be Madam Your most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                